Citation Nr: 0943053	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1965 to November 1967, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the RO.

In July 2009, the Veteran, sitting at the RO, testified at a 
Travel Board hearing before the undersigned.  A transcript of 
this hearing is associated with the claims file.  

In August 2009, the Veteran also submitted pertinent medical 
evidence, by way of treatment records directly to the Board, 
along with a written statement waiving initial review of this 
evidence by the RO.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The record reflects that the Veteran has been receiving 
Social Security Administration (SSA) benefits because of his 
disabilities.  (See July 2009 Hearing Transcript, p. 12).  
There is no evidence of VA having made efforts to obtain the 
complete records (i.e., of record is a disability examination 
dated in May 2008).  All SSA records must be obtained before 
a decision on the claims can be made.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED for the following action:

The RO should contact the SSA and obtain 
copies of records pertinent to the 
Veteran's claim for SSA benefits and a 
copy of any determination awarding 
benefits.  If the records are not 
available, make a notation to that effect 
in the claims folder.  The RO also should 
undertake any other indicated 
development.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


